                                                               SO ORDERED.


                                                                Dated: November 8, 2018

 1
 2
 3                                                             Eddward P. Ballinger Jr., Bankruptcy Judge
                                                               _________________________________
 4
 5
 6
                           UNITED STATES BANKRUPTCY COURT
 7
 8                                  DISTRICT OF ARIZONA

 9   In re:                                      Chapter 11 Proceedings
10   ARCTIC CATERING, INC.                       Case No. 2:18-bk-13118-EPB
11            Debtor.                            ORDER APPROVING MOTION TO
12                                               EXTEND TIME TO FILE SCHEDULES
                                                 AND STATEMENT OF FINANCIAL
13                                               AFFAIRS
14
15            The Court having considered the Motion to Extend Time to File Schedules and
16   Statement of Financial Affairs (the “Motion”) and good cause appearing therefor, it is
17   hereby ORDERED as follows:
18            1.    The Motion is GRANTED.
19            2.    The Debtor is granted an extension of eight days, until November 16, 2018,
20   to prepare and file its Schedules and Statement of Financial Affairs.
21
22                  DATED AND SIGNED ABOVE
23
24
25
26
27
28


 Case 2:18-bk-13118-EPB       Doc 35 Filed 11/08/18 Entered 11/09/18 09:23:17             Desc
                               Main Document    Page 1 of 1
